2015 UT App 56



               THE UTAH COURT OF APPEALS

                         STATE OF UTAH,
                     Plaintiff and Appellee,
                                 v.
                    MANUEL LOPEZ VILLEDA,
                    Defendant and Appellant.

                       Per Curiam Decision
                         No. 20140695-CA
                        Filed March 5, 2015

           Third District Court, Salt Lake Department
               The Honorable Deno G. Himonas
                          No. 081901854

        Criag L. Pankratz and David M. Corbett, Attorneys
                           for Appellant
          Sean D. Reyes and Laura B. Dupaix, Attorneys
                          for Appellee

      Before JUDGES J. FREDERIC VOROS JR., STEPHEN L. ROTH
                and MICHELE M. CHRISTIANSEN.

PER CURIAM:

¶1     Appellant Manuel Villeda appeals from the trial court’s
denial of his motion made pursuant to rule 4(f) of the Utah Rules
of Appellate Procedure and Manning v. State, 2005 UT 61, 122
P.3d 628, to reinstate his appeal rights and allow him to appeal
from the revocation and reinstatement of his probation. Villeda’s
appellate counsel filed a brief complying with Anders v.
California, 386 U.S. 783 (1967) and State v. Clayton, 639 P.2d 168
(Utah 1981). That brief “objectively demonstrate[s] that the
issues raised are frivolous.” State v. Flores, 855 P.2d 258, 260
(Utah Ct. App. 1993) (per curiam); see also State v. Wells, 2000 UT
App 304, ¶7, 13 P.3d 1056 (per curiam) (stating that an Anders
brief must brief all potential appellate issues identified by either
                         State v. Villeda


the defendant or counsel and objectively demonstrate that those
issues are frivolous). Based upon our review of counsel’s brief
and our independent examination of the record, we determine
that the appeal is wholly frivolous, and accordingly, we affirm
the decision of the district court and grant counsel’s motion to
withdraw.

¶2    Affirmed.




20140695-CA                    2               2015 UT App 56